Detailed Action
This is the final office action for US application number 16/008,661. Claims are evaluated as filed on January 4, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Mac-Thiong and Ray-Young teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the spaced apart prong members of the tip of the prior art prevents the arcuate guide arm from swinging about the tip as required during manipulation and that the prong members allow a pedicle to pass through (Remarks p. 10-11), Examiner notes that Applicant has not identified a reason that having a tip with prongs prevents the structure from being able to pivot the guide component about the tip as claimed. Indeed, the prongs are formed due to the presence of a slot in the tip of the end, where each prong has a tip, and it is unclear how the tip of the end having a slot/opening, i.e. an absence of structure, can reasonably be 
With regards to Applicant’s argument that the axis of the pinning member extends from the tip is clearly established, and it is unclear where any axis extends from the prior art, and the amendment clarifies that the tip of the present invention is not a feature of the prior art (Remarks p. 11), Examiner notes that Applicant has amended ‘end or tip’ to ‘point or tip’; thus, the scope of ‘tip’ is unchanged due to the alternative claim language ‘or’. That is, a tip is “a narrow or pointed end, especially of something long or thin” (https://www.macmillandictionary.com/dictionary/american/tip_1), which is clearly shown in the prior art and has an axis extending therefrom in as much as Applicant’s device or any other tip surface. Further, the relevance of stating that ‘the axis of the pinning member extends from the tip is clearly established’, which is similar to claim language in claim 1 lines 14-15, is unclear. That is, Examiner agrees that such is claimed and notes that no rejections under 35 USC 112(b) have been provided regarding said limitation, i.e. the clarity and/or definiteness does not appear to be disputed. Examiner notes that, from Applicant’s arguments, it appears that Applicant 

Claim Interpretations/Notifications - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: intra articular localizing pinning member in claim 1 line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 line 2 should read “bone marrow lesions, or all of the preceding conditions”.
Claim 1 lines 23-24 should read “when first entry access to form an opening to a desired depth”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 2, 6-10, and 12-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to the end in line 10 and if such is intended to refer to the first end of line 6, the second end of line 6, or the point of line 4. Examiner is interpreting this as referring to, and suggests amending as, “the virtual pathway extending from the [[end]]point or tip and penetrating”.
Claim(s) 2, 6-10, and 12-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mac-Thiong et al. (US 6,342,056, hereinafter “Mac-Thiong”).
As to claim 1, Mac-Thiong discloses a system (Figs. 1, 2, and 4-8) capable of use for accessing extra articular lesions, intra osseous lesions, bone marrow lesions, or all of the preceding conditions within a bone (if one so chooses, shown in Fig. 2 for use with bone, e.g. if there were an abnormality positioned below or to the left or above the location of 66 as shown in Fig. 2; i.e. the system is capable of having the pinning member inserted near an abnormality and being operated as disclosed) comprising: an intra articular localizing pinning member (66) capable of being used to determine a location of the lesion or abnormality (if one so chooses, shown in Fig. 2 for use with bone, e.g. if there were an abnormality positioned below or to the left or above the location of 66 as shown in Fig. 2; i.e. the system is capable of having the pinning member inserted near an abnormality and being operated as disclosed), the localizing pinning member has a point or tip (68s) attached or integral to a guide component (62, 12, 14, Fig. 1), the guide component having a first arm portion (62) having a first end and a second end (Fig. 1) with the localized pinning member at the first end (as defined, Fig. 1) and a second arcuate arm portion (12) extending from the second end of the first PT along the virtual pathway along a first axis L1 and the guide component being attached or integral to the localizing pinning member at a predetermined position (if one so chooses to position the system as such, Fig. 1), wherein manipulating the guide component about an axis of the localizing pinning member extending from the point or tip establishes a desired target location (if one so chooses to manipulate the system as such, Fig. 1) capable of use for creation of a first entry access based on a relevant anatomy by pivoting the guide component about the point or tip of the localizing pinning member positioned on the cartilage or the subchondral bone without penetrating through the cartilage and the subchondral bone by swinging the second arcuate arm portion to establish the desired target location capable of use for the creation of the first entry access based on relevant anatomy along a second axis L2 to form a blind angled osteal tunnel or channel (if one so chooses to manipulate the system as such, Fig. 1), wherein the second axis L2 intersects the first axis L1 at the location or point LPT ((Figs. 1, 5a, and 5b); the second arcuate arm portion of the guide component capable of passing a drill (see ‘Drill bit shank’ in illustration of Fig. 1) when set or fixed at the first entry access to form an 2 within or in a proximity of the lesion or the abnormality (Fig. 1).
As to claim 2, Mac-Thiong discloses that utilization of the localizing pinning member includes positioning the localizing pinning member onto cartilage or subchondral bone to define the virtual pathway through the lesion or abnormality to locate or stabilize or both prior to creating the first entry access (if one so chooses to position the system as such, Fig. 1).
As to claim 6, Mac-Thiong discloses that the guide component is set or fixed at a desired first entry access point (via clamp 52 and nut 54, if one so chooses to position the system as such, Fig. 1).
As to claim 7, Mac-Thiong discloses that the second arcuate arm portion of the guide component has an opening (shown holding the drill bit in at least Figs. 1 and 8, Figs. 1 and 8) capable of use for passing a drill, a pin or a punch through the guide component to form the first entry access to a desired depth within or in the proximity of the lesion or abnormality (if one so chooses to use the system as such, Fig. 1).
As to claim 8, Mac-Thiong discloses that an additional entry access is created by moving a position of the localizing pinning member into the first entry access using the first entry access and the guide component to position and direct the additional entry access to be oriented in the same plane as the first entry access (if one so chooses to use the system as such, Fig. 1, i.e. the structure is capable of being used for such a function as no structures would interfere with such a placement). 
As to claim 9, Mac-Thiong discloses that a first line extends along a track of the virtual pathway of the localizing pinning member in the first entry access and a second 
As to claim 10, Mac-Thiong discloses that the first entry access has an end in or through the lesion or abnormality and the additional entry access has an end at least in proximity to, in or through the lesion or abnormality (if one so chooses to use the system as such, Fig. 1), wherein the first access end is located short of, beyond, or at an intersection of the second line extending from the track of the additional entry access (if one so chooses to use the system as such, Fig. 1).
As to claim 12, Mac-Thiong discloses that the second arcuate arm portion extends arcuately from the second end of the first arm portion to an end of the second arcuate arm portion (Fig. 1), the second arcuate arm portion having a moveable guide (14) with an opening (shown holding the drill bit in at least Figs. 1 and 8, Figs. 1 and 8) capable of use for passing the drill, punch or pin (if one so chooses to use the system as such, Fig. 1).
As to claim 13, Mac-Thiong discloses that the moveable guide can be configured along the second arcuate arm portion at any angle between 30[Symbol font/0xB0] to 60[Symbol font/0xB0] relative to the localizing pinning member (in as much as Applicant’s, Fig. 1).

    PNG
    media_image1.png
    990
    1084
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mac-Thiong in view of Reay-Young et al. (US 2006/0271059, hereinafter “Reay-Young”).
As to claim 14, Mac-Thiong discloses that the movable guide is a tubular sleeve (32, 36 of 30, Figs. 1 and 4, col. 4 lines 11-12 and 30-35) and the tubular sleeve is linearly moveable relative to the second arcuate arm portion (Figs. 1 and 4, col.4 lines 36-46) to set the guide component (Figs. 1 and 4, col.4 lines 36-46). As to claim 15, Mac-Thiong that the guide component has a tightening clamp (52, Figs. 1 and 4) and nut (54, Figs. 1 and 4) capable of use to fix the tubular sleeve to the second arcuate arm portion (Figs. 1 and 4). As to claim 16, Mac-Thiong discloses that the second arcuate arm portion has a curved slotted opening (see illustration of Fig. 1) between ends (Fig. 1) allowing the moveable guide to be positioned along the slotted opening prior to being fixed (Fig. 1).
Mac-Thiong is silent to the sleeve being capable of linearly moving relative to the second arcuate arm to set the guide component when an end of the sleeve abuts tissue at a desired second access entry location. 
Reay-Young teaches a similar system (Figs. 4-7) comprising: an intra articular localizing pinning member (33) having an end or tip attached or integral to a guide component (28, 26, 32, Figs. 4 and 7), the guide component having a first arm portion (central portion of 28 as shown in Fig. 4) having a first end and a second end with the localized pinning member at the first end (Figs. 4 and 7) and a second arcuate arm portion (right portion of 28 as shown in Fig. 4) extending from the second end of the first arm portion (Fig. 4), wherein the localizing pinning member creates a virtual pathway 2 (Fig. 7); wherein the second arcuate arm portion extends arcuately from the second end of the first arm portion to an end of the second arcuate arm portion (Fig. 4), the second arcuate arm portion having a moveable guide (26, 32, 22, 24) with an opening (show in Fig. 4 holding the sleeve 22, Fig. 4) capable of use for passing the drill, punch or pin (show in Fig. 4 holding the sleeve 22, Fig. 4); wherein the moveable guide can be configured along the second arcuate arm portion at any angle between 30[Symbol font/0xB0] to 60[Symbol font/0xB0] relative to the localizing pinning member (in as much as Applicant’s, Fig. 4); wherein the movable guide is a tubular sleeve (22, Fig. 4, ¶24) and the tubular sleeve is capable of linearly moving relative to the second arcuate arm portion to set the guide component when an end of the sleeve abuts tissue at a desired second access entry location (when clip 30 is in the unlocked position, Fig. 4, ¶22).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tubular sleeve and movable guide as disclosed by Mac-Thiong by extending the tubular sleeve and adding a locking clip as taught by Reay-Young in order to further stabilize the system against the bone by advancing the sleeve and locking the sleeve in a desired position (Reay-Young ¶s 22 and 26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/AMY R SIPP/Primary Examiner, Art Unit 3775